Charles G.




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 27, 2015

                                       No. 04-15-00158-CV

                                        Sandy SCHIREL,
                                            Appellant

                                               v.

                                        Charles G. TATE,
                                            Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2015CV000835
                              Honorable Jason Wolff, Judge Presiding


                                         ORDER
Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

           Appellant's Emergency Motion for Stay is hereby DENIED.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court